Case: 1:19-cv-06627 Document #: 100 Filed: 04/27/20 Page 1 of 1 PageID #:1324

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Powell Prescription Center, et al.
                                         Plaintiff,
v.                                                        Case No.: 1:19−cv−06627
                                                          Honorable John J. Tharp Jr.
Surescripts, LLC, et al.
                                         Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 27, 2020:


        MINUTE entry before the Honorable John J. Tharp, Jr:On the Court's own motion,
the status hearing set for 5/6/20 at 9:30 a.m. is stricken. A new status hearing date will be
set when the Court is able to resume routine status hearings. The parties are directed to
submit a joint status report addressing the topics identified in the Third Amended General
Order 10−12 on June 1, 2020. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
